Citation Nr: 1615199	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-49 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), to include on a secondary basis.

(The issues of entitlement to service connection for bilateral pes planus, a bilateral hip condition, a left knee condition, a lumbar spine condition, and a cervical spine condition will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from February 1991 to March 1991.

This appeal before the Board of Veterans' Appeals (Board) arises from a June 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO denied service connection for an acquired psychiatric disorder.  The Veteran filed a Notice of Disagreement (NOD) in July 2014.  The RO issued a Statement of the Case (SOC) in November 2014.  In December 2014, the Veteran filed his VA Form 9 (Substantive Appeal).

In January 2016, the Veteran was afforded a Board videoconference hearing before the undersigned the Veterans Law Judge at the local RO.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated. 

The Veteran contends that he currently suffers from an acquired psychiatric disability, to include depression and PTSD, that can be attributed to his military service.  In this regard, the Veteran provided statements and testified at his 2016 Board hearing, noting that he suffered a physical assault in service as the result of racial prejudice as well as other perceived racial injustices.  The Veteran related that he has been treated for depression at the Martinsburg VA Medical Center since 2001.  Additionally, the Veteran maintains that his psychiatric disorder may be the result of his service-connected disabilities, to include sleep apnea and temporomandibular joint (TMJ) disease.

A review of the Veteran's outpatient treatment records reveals that he has received treatment at that a VA medical facility since being diagnosed with depression in conjunction with poly-substance abuse treatment in 1999.

More recently, in a December 2011 private Progress Note, prepared by V.M., M.D., an Axis I diagnosis of depression secondary to general medical condition, sleep apnea, is noted.  However, Dr. V.M. comments that the diagnosis of depression "could be" secondary to sleep apnea or substance abuse, or that the Veteran may have an independent major depressive illness perpetuated by substance abuse; indicating, at least implicitly, that the diagnosis of a substance induced mood disorder needed to be ruled out, and noting that the records from VA were to be obtained.

VA conducted a psychiatric examination of the Veteran in May 2014.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner determined that the Veteran had never been diagnosed with any psychiatric disability.  In this regard, the VA examiner noted that the Veteran had a lot of anger issues.  No discussion of the Veteran's prior psychiatric diagnoses, which were a part of the claims file at the time of the examination, was provided.

The Board finds that the May 2014 VA examination report is incomplete, as it does not reflect a complete review of the VA and private medical records contained in the claims file, which, as noted above, reflect that the Veteran has been variously diagnosed with and treated for depression since 1999.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (explaining that a medical opinion should be based on an accurate factual premise)).  Although the private provider, Dr. V.M., indicated a possible relationship between the Veteran's depression and his service-connected sleep apnea, in the December 2011 progress note, this medical statement is also incomplete, as it is too inconclusive to establish an etiological basis for the Veteran's diagnosis of depression.  Hence, additional medical guidance is required in order to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the foregoing, it is therefore necessary to remand this case for the purpose of obtaining a supplemental opinion, which addresses whether any of the Veteran's service-connected disorders contributed in any way to cause or aggravate any variously diagnosed psychiatric disorder, to include a depressive disorder; or, whether any variously diagnosed psychiatric disorder, to include a depressive disorder, is related in any way to his described in-service stressors (i.e., a physical assault in service as the result of racial prejudice as well as other perceived racial injustices).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Appropriate efforts should be made to obtain all outstanding VA records pertaining to treatment for a psychiatric disorder.  All attempts to procure records should be documented in the file.  If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative results and a description of the extent of the search conducted.  The Veteran is to be notified of unsuccessful efforts in this regard and be allowed the opportunity to obtain and submit those records for VA review.

2. The AOJ should advise the Veteran that he may submit a supplemental medical opinion from his treating physician (i.e., Dr. V.M., or any other medical professional) that addresses whether the Veteran's service-connected sleep apnea contributed in any way to cause or aggravate the Veteran's diagnosis of depression.

The AOJ should advise the Veteran that it is ultimately his responsibility to provide a copy of his VA records to a private medical professional, by properly executing the appropriate releases for VA medical records, if he wishes to have his VA medical records made available to and reviewed by his treating physician (Dr. V.M., or any other medical professional, as referenced in the December 2011 Progress) for the purpose of formulating a medical opinion in the study of this case.

If such an opinion is provided, the Veteran and his representative are hereby advised that the Veteran's treating physician (i.e., Dr. V.M., or any other medical professional) should be asked to consider and discuss, including but not limited to the medical records contained in the Veteran's VA claims file, and to provide the rationale for an etiology opinion in addressing the following questions:  (1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed depression was caused by, or is the result of, the service-connected sleep apnea?  (2) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected sleep apnea has caused his diagnosed depression to permanently worsen beyond its natural progress?

In making this assessment, the Veteran's treating physician (Dr. V.M., or any other medical professional) should also discuss whether there is a medically sound basis to attribute the Veteran's diagnosed depression to his service-connected sleep apnea; or, whether the Veteran's diagnosed depression is more properly attributable to his poly-substance abuse.

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The medical professional should discuss the particular of this Veteran's medical history and the relevant medical sciences as applicable to this case, including the use of any medical literature, which may reasonable explain the medical guidance in the study of this case.

3. The AOJ should obtain an addendum opinion from the May 2014 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  If the VA examiner determines that it is necessary, then schedule the Veteran for a VA examination with an appropriate medical professional.  The VA examiner is asked to thoroughly review the claims file as well as copy of this REMAND.  The VA examiner should note that this action has been accomplished in the VA examination report.

Specifically, the VA examiner is asked to provide an opinion addressing the following questions:

(1) Is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder, to include a depressive disorder, that the Veteran now has, had its onset in service, or was caused by any incident that occurred during service, including the Veteran's account of physical assault in service as the result of racial prejudice as well as other perceived racial injustices?

(2) Is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder, to include a depressive disorder, that the Veteran now has, was caused by, or the result of either the sole or cumulative effect of any of the Veteran's service-connected disabilities (i.e., sleep apnea, TMJ disease, bilateral plantar fasciitis, chronic sinusitis and rhinitis, migraine headaches, chronic folliculitis, bilateral Achilles tendonitis, tinnitus, and/or bilateral hearing loss)?

(3) Is it at least as likely as not (a 50 percent or greater probability) that either the sole or cumulative effect of any of the Veteran's service-connected disabilities (i.e., sleep apnea, TMJ disease, bilateral plantar fasciitis, chronic sinusitis and rhinitis, migraine headaches, chronic folliculitis, bilateral Achilles tendonitis, tinnitus, and/or bilateral hearing loss) has caused any psychiatric disorder, to include a depressive disorder, that the Veteran now has, to permanently worsen beyond its natural progress?

In making such assessments, the VA examiner should also discuss the diagnosis of a depressive disorder that is noted in the VA and private medical records.  In so doing, the examiner should discuss whether there is a medically sound basis to attribute the diagnosis of a depressive disorder, to any or all of his service-connected disabilities (i.e., sleep apnea, TMJ disease, bilateral plantar fasciitis, chronic sinusitis and rhinitis, migraine headaches, chronic folliculitis, bilateral Achilles tendonitis, tinnitus, and/or bilateral hearing loss); or, whether the diagnosis of a depressive disorder is more properly attributable to the Veteran's poly-substance abuse.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, to include the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


